F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           SEP 3 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    FRANCES STANLEY,

                Plaintiff-Appellant,

    v.                                                   No. 97-5018
                                                    (D.C. No. 95-CV-818-J)
    JOHN J. CALLAHAN, Acting                              (N.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before BRORBY, LOGAN, and HENRY, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

*
      Effective March 1, 1997, John J. Callahan was appointed Acting
Commissioner of Social Security. Pursuant to Fed. R. App. P. 43(c), John J.
Callahan is substituted for former commissioner Shirley S. Chater as the
defendant in this action. Effective March 31, 1995, the functions of the Secretary
of Health and Human Services in social security cases were transferred to the
Commissioner of Social Security. P.L. No. 103-296.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff-appellant Frances Stanley appeals from an order of the magistrate

judge 1 affirming the decision of the Commissioner to deny disability insurance

benefits on the grounds that she was not disabled as of September 30, 1989, the

date her insured status lapsed. 2 We exercise our jurisdiction pursuant to 28

U.S.C. § 636(c)(3) and affirm.

      Ms. Stanley resigned from her position as a spool-winder for a

manufacturer of fishing rods and reels in 1985, due to problems with her back and

high blood pressure. In September 1989, she received an initial diagnosis of

systemic lupus erythematosus (lupus), a progressive disease characterized by

exacerbations and remissions. During that month, a treating physician noted that

she was “not in an apparent flare,” R. Vol. I at 199, that the disease was

“quiescent,” id. at 198, and that her symptoms required nothing stronger than a




1
      Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to proceed before
the magistrate judge.
2
       This appeal concerns the second administrative decision denying
Ms. Stanley’s application for benefits. Initially, the administrative law judge
(ALJ) determined that Ms. Stanley was not disabled and the Appeals Council
denied review. On July 29, 1992, the district court remanded the case for further
proceedings. The Appeals Council vacated the ALJ’s order and remanded the
case to the ALJ, who held a supplemental hearing on January 14, 1994.

                                         -2-
nonsteroidal agent, id. at 197-98. Ms. Stanley filed an application for disability

benefits on September 22, 1989.

      Based on the medical evidence, as well as the testimony provided by

Ms. Stanley, her son, a medical expert, and a vocational expert, the administrative

law judge (ALJ) concluded that Ms. Stanley did have lupus as of September 30,

1989, but the disease did not impair her ability to do basic work activities at that

time. He therefore determined, at step two of the five-step process for evaluating

social security claims, that Ms. Stanley did not have a medically severe

impairment or, alternatively, at step four, that she was able to perform her past

relevant work. See Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(discussing the five-step process in detail). The Appeals Council denied Ms.

Stanley’s request for review, so that the decision of the ALJ became the final

decision of the Commissioner.

      On judicial review in the district court, Ms. Stanley argued that the

Commissioner’s decision should be reversed for four reasons: (1) the ALJ failed

to apply the “treating physician rule” or follow the previous order of remand; (2)

the ALJ improperly discounted the credibility of her testimony; (3) the ALJ

refused to recognize that her lupus prevented her from working on a regular basis;

and (4) the ALJ improperly evaluated her complaints of pain. In a thoughtful and

well-drafted opinion, the magistrate judge addressed each of Ms. Stanley’s issues,


                                          -3-
rejected her arguments, and affirmed the decision of the Commissioner. On

appeal, Ms. Stanley essentially repeats the arguments she made to the magistrate

judge.

         We review the Commissioner’s decision to determine whether her factual

findings are supported by substantial evidence in the record viewed as a whole

and whether she applied the correct legal standards. See Castellano v. Secretary

of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). Because

Ms. Stanley does not dispute that her insured status expired on September 30,

1989, our focus is on whether the evidence established that she was disabled prior

to that date. See Miller v. Chater, 99 F.3d 972, 975 (10th Cir. 1996).

         After a review of the entire record, we determine that Ms. Stanley failed to

sustain her burden. We AFFIRM the judgment of the United States District Court

for the Northern District of Oklahoma for substantially the same reasons stated in

the order of the magistrate judge, a copy thereof being attached hereto.

                                                      Entered for the Court



                                                      Wade Brorby
                                                      Circuit Judge




                                           -4-